Title: From Thomas Jefferson to Albert Gallatin, 26 February 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  Th:J. to Mr. Gallatin 
                  Feb. 26. 04.
               
               You are so much the best judge of the propriety of adding 25. D. to the salary of the light housekeeper at New London that whatever you determine thereon I will approve. is a vault necessary to keep oil which is not to be eaten? usage must have settled this point. the building a wharf meerly to land their oil at would seem to be the fore horse of a very long team. how many places are there in the US. where we land something or another at, and where a wharf would make the landing more convenient. if the salt water overflows their well, they should keep it out by a high curb. I sent the N.O. revenue laws to the office of state on Thursday morning with directions to make out a copy for you which you have doubtless recieved. I now inclose a copy of the register law and return the rough draught of your instructions to the Collector. I think it would be well to charge him more particularly with the duty of using vigilance and energy to suppress the terrible corruption which has prevailed there and which it will be difficult to eradicate. the Naval officer & Surveyor should be equally charged on that head. they should instantly remove any officer who accepts more than his legal fee, and indict every individual known to offer a bribe. I sent your rough draught to mr Madison this morning and I inclose you his notes on it. Garland’s commission will be made out tomorrow. affectionate salutations.
            